Citation Nr: 0735972	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-32 463	)	DATE
	)
	)
On appeal from the  Department of Veterans Affairs (VA) 
Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1980 to January 1989.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2004 rating decision by the Hartford, Connecticut RO.  The 
veteran had also perfected an appeal in the matter of service 
connection for migraine headaches.  A March 2007 rating 
decision granted service connection for that disability, and 
that matter is no longer before the Board.  The veteran's 
claims file is now in the jurisdiction of the Newark RO.  In 
September 2007, a Travel Board hearing was held before the 
undersigned. A transcript of the hearing is associated with 
the claims file.

An unappealed December 1989 rating decision denied the 
veteran's original claim seeking service connection for a low 
back disorder.  Notably, at the time of the original denial, 
not all of the veteran's service medical records (SMRs) were 
associated with his claims file (or considered).  He has now 
submitted copies of additional SMRs that appear relevant to 
his claims.  Under 38 C.F.R. § 3.156(c) de novo review of the 
claim is warranted.  

The matters of entitlement to service connection for a left 
knee disorder and a low back disorder are being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action on 
his part is required.


REMAND

The veteran has submitted SMRs which were not previously 
associated with his claims file.  The source of these records 
is unclear, and it is also unclear whether there are any 
additional SMRs that are outstanding.  If so, they must be 
secured.  

Furthermore, the record reflects that the RO scheduled the 
veteran for VA examinations on three separate occasions, and 
that each time he failed to report.  At the September 2007 
Travel Board hearing, he provided an explanation for his 
failures to appear that was found to be good cause.  Hence, 
further scheduling for a VA examination is necessary.

The case is REMANDED for the following:

1.  The veteran should be asked to 
identify the source of the additional 
SMRs he has submitted, i.e., whether he 
has had them all along, or whether they 
were obtained from some storage facility 
(if the latter, to identify the 
facility).  If he has had them all along, 
he should be (a) asked to explain why he 
did not previously submit them (b) asked 
whether they represent all the SMRs in 
his possession and, if not, to submit 
complete copies of all SMRs in his 
possession, along with a statement 
indicating he has no further SMRs.  In 
conjunction with this development he 
should specifically be advised of the 
provisions of 38 C.F.R. § 3.158(a).  If 
the veteran indicates that he did not 
have the additional SMRs in his 
possession all along, but obtained them 
from some storage facility, the RO should 
obtain for the claims file complete 
copies of all of the veteran's SMRs at 
that facility.

2.  Then the RO should arrange for the 
veteran to be examined by an orthopedist 
to determine the nature and likely 
etiology of his current left knee and low 
back disorders.  The veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  Based 
on review of the claims file and 
examination of the veteran the physician 
should opine (1) whether the veteran's 
lumbar disorder is at least as likely as 
not (a 50 percent or greater probability) 
related to his service and complaints of 
low back pain reported therein, and (2) 
whether the veteran's left knee disorder 
is at least as likely as not related to 
his service, to include the complaints of 
left knee pain noted therein.  The 
examiner must explain the rationale for 
opinions given.  

3.  The RO should then readjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his 
representative opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


